ORDER

PER CURIAM.
James J. Schmedeke (Appellant) appeals from the motion court’s denial of his Rule 29.151 motion for postconviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court did not err in denying without an evidentiary hearing Appellant’s claim of ineffective assistance of counsel. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for them use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P. (2003), unless otherwise indicated.